ORDER

PER CURIAM.
Appellant, Floyd Jackson, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of two counts of first degree robbery, RSMo § 569.020 (1994), and two counts of armed criminal action, RSMo § 571.015 (1994). He also appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. We affirm.
*272We have reviewed the briefs of the parties and the legal files and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 80.25(b) and 84.16(b).